DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 1/21/2022
Claims 27-29, 31, 32, 34 and 37 are amended.
Claim 30 is cancelled. 
Claims 27-29 and 31-39 are pending in the current application.
Allowable Subject Matter
Claims 27-29 and 31-39 are allowed.
Applicant’s claim amendment incorporating allowable subject matter overcomes the previous rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617